

	

		II

		Calendar No. 12 

		109th CONGRESS

		1st Session

		S. 204

		[Report No. 109-5]

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Ms. Landrieu (for herself and

			 Mr. Vitter) introduced the following bill; which was

			 read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 16, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To establish the Atchafalaya National Heritage Area in

		  the State of Louisiana.

	

	

		1.Short titleThis Act may be cited as the

			 Atchafalaya National Heritage Area

			 Act.

		2.DefinitionsIn this Act:

			(1)Heritage

			 AreaThe term Heritage Area means the Atchafalaya

			 National Heritage Area established by section 3(a).

			(2)Local

			 coordinating entityThe term local coordinating

			 entity means the local coordinating entity for the Heritage Area

			 designated by section 3(c).

			(3)Management

			 planThe term management plan means the management

			 plan for the Heritage Area developed under section 5.

			(4)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(5)StateThe

			 term State means the State of Louisiana.

			3.Atchafalaya

			 National Heritage Area

			(a)EstablishmentThere

			 is established in the State the Atchafalaya National Heritage Area.

			(b)BoundariesThe

			 Heritage Area shall consist of the whole of the following parishes in the

			 State: St. Mary, Iberia, St. Martin, St. Landry, Avoyelles, Pointe Coupee,

			 Iberville, Assumption, Terrebonne, Lafayette, West Baton Rouge, Concordia, and

			 East Baton Rouge.

			(c)Local

			 coordinating entity

				(1)In

			 generalThe Atchafalaya Trace Commission shall be the local

			 coordinating entity for the Heritage Area.

				(2)CompositionThe

			 local coordinating entity shall be composed of 13 members appointed by the

			 governing authority of each parish within the Heritage Area.

				4.Authorities and

			 duties of the local coordinating entity

			(a)AuthoritiesFor

			 the purposes of developing and implementing the management plan and otherwise

			 carrying out this Act, the local coordinating entity may—

				(1)make grants to,

			 and enter into cooperative agreements with, the State, units of local

			 government, and private organizations;

				(2)hire and

			 compensate staff; and

				(3)enter into

			 contracts for goods and services.

				(b)DutiesThe

			 local coordinating entity shall—

				(1)submit to the

			 Secretary for approval a management plan;

				(2)implement the

			 management plan, including providing assistance to units of government and

			 others in—

					(A)carrying out

			 programs that recognize important resource values within the Heritage

			 Area;

					(B)encouraging

			 sustainable economic development within the Heritage Area;

					(C)establishing and

			 maintaining interpretive sites within the Heritage Area; and

					(D)increasing public

			 awareness of, and appreciation for the natural, historic, and cultural

			 resources of, the Heritage Area;

					(3)adopt bylaws

			 governing the conduct of the local coordinating entity; and

				(4)for any year for

			 which Federal funds are received under this Act, submit to the Secretary a

			 report that describes, for the year—

					(A)the

			 accomplishments of the local coordinating entity; and

					(B)the expenses and

			 income of the local coordinating entity.

					(c)Acquisition of

			 real propertyThe local coordinating entity shall not use Federal

			 funds received under this Act to acquire real property or an interest in real

			 property.

			(d)Public

			 meetingsThe local coordinating entity shall conduct public

			 meetings at least quarterly.

			5.Management

			 plan

			(a)In

			 generalThe local coordinating entity shall develop a management

			 plan for the Heritage Area that incorporates an integrated and cooperative

			 approach to protect, interpret, and enhance the natural, scenic, cultural,

			 historic, and recreational resources of the Heritage Area.

			(b)Consideration

			 of other plans and actionsIn developing the management plan, the

			 local coordinating entity shall—

				(1)take into

			 consideration State and local plans; and

				(2)invite the

			 participation of residents, public agencies, and private organizations in the

			 Heritage Area.

				(c)ContentsThe

			 management plan shall include—

				(1)an inventory of

			 the resources in the Heritage Area, including—

					(A)a list of

			 property in the Heritage Area that—

						(i)relates to the

			 purposes of the Heritage Area; and

						(ii)should be

			 preserved, restored, managed, or maintained because of the significance of the

			 property; and

						(B)an assessment of

			 cultural landscapes within the Heritage Area;

					(2)provisions for

			 the protection, interpretation, and enjoyment of the resources of the Heritage

			 Area consistent with this Act;

				(3)an interpretation

			 plan for the Heritage Area; and

				(4)a program for

			 implementation of the management plan that includes—

					(A)actions to be

			 carried out by units of government, private organizations, and public-private

			 partnerships to protect the resources of the Heritage Area; and

					(B)the

			 identification of existing and potential sources of funding for implementing

			 the plan.

					(d)Submission to

			 Secretary for approval

				(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the local coordinating entity shall submit the management plan to the

			 Secretary for approval.

				(2)Effect of

			 failure to submitIf a management plan is not submitted to the

			 Secretary by the date specified in paragraph (1), the Secretary shall not

			 provide any additional funding under this Act until a management plan for the

			 Heritage Area is submitted to the Secretary.

				(e)Approval

				(1)In

			 generalNot later than 90 days after receiving the management

			 plan submitted under subsection (d)(1), the Secretary, in consultation with the

			 State, shall approve or disapprove the management plan.

				(2)Action

			 following disapproval

					(A)In

			 generalIf the Secretary disapproves a management plan under

			 paragraph (1), the Secretary shall—

						(i)advise the local

			 coordinating entity in writing of the reasons for the disapproval;

						(ii)make

			 recommendations for revisions to the management plan; and

						(iii)allow the local

			 coordinating entity to submit to the Secretary revisions to the management

			 plan.

						(B)Deadline for

			 approval of revisionNot later than 90 days after the date on

			 which a revision is submitted under subparagraph (A)(iii), the Secretary shall

			 approve or disapprove the revision.

					(f)Revision

				(1)In

			 generalAfter approval by the Secretary of a management plan, the

			 local coordinating entity shall periodically—

					(A)review the

			 management plan; and

					(B)submit to the

			 Secretary, for review and approval by the Secretary, the recommendations of the

			 local coordinating entity for any revisions to the management plan that the

			 local coordinating entity considers to be appropriate.

					(2)Expenditure of

			 fundsNo funds made available under this title shall be used to

			 implement any revision proposed by the local coordinating entity under

			 paragraph (1)(B) until the Secretary approves the revision.

				6.Requirements for

			 inclusion of private property

			(a)Notification

			 and consent of property owners requiredNo privately owned

			 property shall be preserved, conserved, or promoted by the management plan for

			 the Heritage Area until the owner of that private property has been notified in

			 writing by the management entity and has given written consent to the

			 management entity for such preservation, conservation, or promotion.

			(b)Landowner

			 withdrawAny owner of private property included within the

			 boundary of the Heritage Area shall have that private property immediately

			 removed from the boundary by submitting a written request to the management

			 entity.

			7.Private property

			 protection

			(a)Access to

			 private propertyNothing in this Act shall be construed

			 to—

				(1)require any

			 private property owner to allow public access (including Federal, State, or

			 local government access) to such private property; or

				(2)modify any

			 provision of Federal, State, or local law with regard to public access to or

			 use of private property.

				(b)LiabilityDesignation

			 of the Heritage Area shall not be considered to create any liability, or to

			 have any effect on any liability under any other law, of any private property

			 owner with respect to any persons injured on that private property.

			(c)Participation

			 of private property owners in Heritage AreaNothing in this Act

			 shall be construed to require the owner of any private property located within

			 the boundaries of the Heritage Area to participate in or be associated with the

			 Heritage Area.

			8.Effect of

			 ActNothing in this Act or in

			 establishment of the Heritage Area—

			(1)grants any

			 Federal agency regulatory authority over any interest in the Heritage Area,

			 unless cooperatively agreed on by all involved parties;

			(2)modifies,

			 enlarges, or diminishes any authority of the Federal Government or a State or

			 local government to regulate any use of land as provided for by law (including

			 regulations) in existence on the date of enactment of this Act;

			(3)grants any power

			 of zoning or land use to the local coordinating entity;

			(4)imposes any

			 environmental, occupational, safety, or other rule, standard, or permitting

			 process that is different from those in effect on the date of enactment of this

			 Act that would be applicable had the Heritage Area not been established;

			(5)(A)imposes any change in

			 Federal environmental quality standards; or

				(B)authorizes designation of any portion

			 of the Heritage Area that is subject to part C of title I of the

			 Clean Air Act (42 U.S.C. 7470 et

			 seq.) as class 1 for the purposes of that part solely by reason of the

			 establishment of the Heritage Area;

				(6)authorizes any

			 Federal or State agency to impose more restrictive water use designations, or

			 water quality standards on uses of or discharges to, waters of the United

			 States or waters of the State within or adjacent to the Heritage Area solely by

			 reason of the establishment of the Heritage Area;

			(7)abridges,

			 restricts, or alters any applicable rule, standard, or review procedure for

			 permitting of facilities within or adjacent to the Heritage Area; or

			(8)affects the

			 continuing use and operation, where located on the date of enactment of this

			 Act, of any public utility or common carrier.

			9.ReportsFor any year in which Federal funds have

			 been made available under this Act, the local coordinating entity shall submit

			 to the Secretary a report that describes—

			(1)the

			 accomplishments of the local coordinating entity; and

			(2)the expenses and

			 income of the local coordinating entity.

			10.Authorization

			 of appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, of which not more than $1,000,000 shall be made available for

			 any fiscal year.

			(b)Cost-Sharing

			 requirementThe Federal share of the total cost of any activity

			 assisted under this Act shall be not more than 50 percent.

			11.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance to the local coordinating entity under this Act

			 terminates on the date that is 15 years after the date of enactment of this

			 Act.

		

	

		February 16, 2005

		Reported without amendment

	

